[Cite as In re Estate of Williams, 2020-Ohio-5064.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

In the Matter of the Estate of                        :

Robert David Williams,                                :             No. 20AP-50
                                                                   (Prob. No. 598447)
(Linda Humphrey,                                      :
                                                              (REGULAR CALENDAR)
                 Appellant).                          :


                                            D E C I S I O N

                                    Rendered on October 27, 2020


                 On brief: Kisling, Nestico & Redick, LLC, Christopher J.
                 VanBlargan, and Bradley A. Somogyi, for appellant
                 Linda Humphrey.

                 On brief: Mark C. Brookes, for appellee Elizabeth Moorman.

                  APPEAL from the Franklin County Court of Common Pleas,
                                     Probate Division
NELSON, J.

        {¶ 1} This case involves a statutory phrase that traces back to legislative use in
much the same context from at least 1840, only some 37 years after Ohio joined the union.
Especially because we cannot say that the uniform construction that Ohio courts have
attached to this usage over the last century-plus is clearly wrong, or even that it defies
practicable workability, we are loath to upend our own precedents or challenge those from
other appellate districts across the state that regularly and consistently have informed
probate determinations regarding an aspect of estate administration.
        {¶ 2} The phrase put at issue by the intriguing briefs of appellant Linda Humphrey
is "next of kin" in the context of who has priority for appointment to administer the estate
of someone who has died without leaving a will.                 Ohio's statute provides that
"[a]dministration of the estate of an intestate shall be granted to persons * * * in the
following order: (1) To the surviving spouse of the deceased, if resident of the state; (2) To
one of the next of kin of the deceased, resident of the state." R.C. 2113.06(A). If there are
No. 20AP-50                                                                                  2


no such persons, or if those with priority are unsuitable or neglect to apply for the
responsibility within a reasonable period of time, "the court shall commit the
administration to some suitable person who is a resident of the state" (or to the attorney
general in circumstances under which the department of Medicaid seeks to recover costs
from the deceased). R.C. 2113.06(C) (adding that the "person granted administration may
be a creditor of the estate").
       {¶ 3} Here, the facts are largely undisputed, and while very sad, for purposes
relevant to statutory application they fit within a paradigm that Ohio courts have addressed
many times. David Williams died intestate after "a motor vehicle accident [allegedly]
caused by the negligence of a commercial truck driver." Appellant's Brief at 4. He was
survived by his minor daughter and by his parents, the Humphreys.                Id.; see also
January 22, 2020 Judgment Entry Overruling Objections to the Magistrate's Entry at 1.
"[A]ll parties agree that decedent's minor child [his daughter] will inherit all estate assets"
under the Statute of Descent and Distribution. January 2, 2020 Judgment Entry at 2; see
also Appellant's Brief at 4.
       {¶ 4} The mother of that sole heir, Mr. Williams's ex-wife appellee Elizabeth
Moorman, filed an application on June 13, 2019 to administer the estate. Her application
listed Mr. Williams's daughter as the only "next of kin," and the probate court granted it the
same day. See June 13, 2019 Entry Appointing Fiduciary: Letters of Authority.
       {¶ 5} Six days later, Mr. Williams's mother Ms. Humphrey filed a motion to remove
Ms. Moorman as administrator and to fill that role herself. June 19, 2019 Motion to
Remove. A magistrate noted that Ms. Humphrey asserted priority both "as an in-state next
of kin and [along with Mr. Williams's daughter, as a] wrongful death beneficiary" who had
not received notice of or consented to Ms. Moorman's appointment. August 1, 2019
Magistrate's Decision at 3. The magistrate further noted that "Ms. Humphrey does not
allege that Ms. Moorman would mismanage Mr. Williams'[s] estate," and that "on July 19,
2019, Ms. Moorman filed Mr. Williams'[s] death certificate [having earlier submitted an
obituary] and [as the daughter's mother and natural guardian] a waiver of [the daughter's]
right to administer." Id. Assessing the facts and the law, the magistrate confirmed that
"[t]he statute at the time of death of Mr. Williams provides that when an individual dies
No. 20AP-50                                                                                  3


intestate without a surviving spouse and with children, then the children inherit the entirety
of the estate, per stirpes. R.C. 2105.06(A)." Id. at 6.
       {¶ 6} The magistrate therefore denied Ms. Humphrey's motion, citing precedent
from this and other appellate districts that "next of kin" in the context of statutory priority
for appointment of an administrator "means those persons who are entitled to inherit from
the decedent under the laws of intestacy." Id. at 5, citing In re Estate of Kelly, 102 Ohio
App. 518, 519 (10th Dist.1956), and citing as comparable cases Blevins v. Fueston, 1st Dist.
No. 102, 1976 Ohio App. Lexis 8593 (June 14, 1976); In re Estate of Robertson, 26 Ohio
App.3d 64 (8th Dist.1985); In re Estate of Jones, 4th Dist. No. 09CA879, 2009-Ohio-4457.
With Mr. Williams's daughter his only "next of kin" for this purpose, and with her being
unable to serve as administrator "because she is a minor," the magistrate found that "no
individual has priority to serve as Administrator and the administration of Mr. Williams's
estate must be committed to some suitable person who is a resident of Ohio." Id. at 6-7.
Ms. Moorman fit that bill; no proper grounds to remove her were presented; her initial
failure to file the death certificate and waiver had been rectified; and Ms. Humphrey had
not been entitled by statute to notice or hearing on Ms. Moorman's appointment "because
Ms. Humphrey lacked priority to serve as administrator." Id. at 7-8.
       {¶ 7} Ms. Humphrey promptly objected to the magistrate's decision. The probate
court overruled those objections as "without merit," and affirmed and adopted the
magistrate's decision. January 9, 2019 Judgment Entry at 5. "Ohio law is clear," the
probate court determined, "that 'next of kin' for estate inheritance purposes is the
decedent's daughter, and the decedent's daughter alone." Id. at 3-4 (citing Kelly,
Robertson, Jones, and Blevins). "There is no one else with 'priority' " other than the minor
child: "Because no individual with priority can serve as administrator, the court must
appoint 'some' suitable person who resides in this State." Id. at 4. Ms. Moorman is such a
person, and she not only applied first "but she is also the mother and custodian of the sole
beneficiary of decedent's estate." Id. (emphasis in original). Ms. Humphrey's status as "a
potential beneficiary [along with Mr. Williams's daughter] in the wrongful death action,"
the probate court explained, gives her no priority as a legal heir of the estate because, while
an estate administrator pursues such an action, the actual proceeds from a wrongful death
action would inure to individual beneficiaries and "are simply not considered assets of the
No. 20AP-50                                                                                   4


'estate.' " Id. at 4-5 (adding at 5 that "[t]he application to settle a claim for wrongful death
and the apportionment of the proceeds are two distinct matters"). With "no allegations or
other evidence to suggest that Ms. Moorman will mismanage the decedent's estate," the
probate court found "no reason * * * to remove her." Id. at 6.
       {¶ 8} Appealing from that decision, Ms. Humphrey advances what she casts as
three assignments of error:
              [1.] In deciding that Linda Humphrey, the mother of Decedent,
              Robert David Williams, did not have priority over Elizabeth
              Moorman, Decedent's ex-wife, to administer Decedent's
              Estate, the Probate Court erred in finding that the phrase 'next
              of kin' used in Revised Code Section 2113.06(A)(2) is
              synonymous with 'heirs' rather than meaning the decedent's
              nearest relatives.

              [2.] As Humphrey qualifies as Williams' 'next of kin' under
              Revised Code Section 2113.06(A)(2), the Probate Court erred
              in appointing Moorman as administrator without giving
              Humphrey notice, waiting a reasonable time, or holding a
              hearing as required by subsection (B) and (C) of the statute.

              [3.] The Probate Court abused its discretion in arbitrarily
              refusing to enforce Local Rule 57.10 which requires persons
              opening an estate and applying to serve as administrator or
              executor to file a copy of the decedent's death certificate unless
              there is good cause for the applicant's non-compliance.

       {¶ 9} Because Ms. Humphrey's first and second assignments both hinge on the
question of whether she qualifies as a "next of kin" under R.C. 2113.06(A)(2), we consider
them together. And because that issue of statutory interpretation presents purely a
question of law, with Ms. Humphrey conceding that Ms. Moorman "is a 'suitable person' "
should neither have priority as "next of kin," see Appellant's Brief at 8, fn. 2, we consider
the issue afresh without deference to the reading of the probate court.
       {¶ 10} Ms. Humphrey is frank to concede that "[a]dmittedly, there are a number of
decisions, including this Court's decision in In re Estate of Kelly, holding that 'next of kin,'
as used in the Section 2113.06(A)(2), means 'ordinarily those persons who take the
estate of the deceased under the statutes of descent and distribution.' " Appellant's Brief at
17 (emphasis in original). But those cases are wrong, she argues: the Revised Code uses
the same phrase elsewhere to different effect (designating "a decedent's spouse and nearest
No. 20AP-50                                                                                   5


* * * relatives," see Appellant's Brief at 13 and fn. 1 [citations omitted]); there is no reason
to give the phrase as used here a "technical" interpretation different from its plain and
ordinary meaning, see id. at 8, 17; and her preferred meaning would further a "presumed
legislative intent of giving priority to persons closely related to the decedent to handle the
sensitive task of administering the decedent's estate," id. at 19; see also Reply Brief at 4
("Kelly court set aside the canons of statutory construction and adopted a specialized
meaning for this term not based on the language of the statute or any indicia of legislative
intent, but instead on its dubious reading of a single word used in a single sentence by the
Supreme Court of Ohio in [In re Estate of Golembiewski, 146 Ohio St. 551 (1966)]").
       {¶ 11} Although we admire the straightforward form of argument and its willingness
to challenge our understandings, we are not persuaded here to unravel the fabric of
significant, longstanding, and well understood precedent.
       {¶ 12} As backdrop, we observe, as did the magistrate, that application of the phrase
"next of kin" has frequently been triggered in this sort of context involving only (1) a legal
heir or heirs too young to serve as administrators and (2) other close relatives who do not
qualify as heirs under the laws of descent and distribution but who seek priority to claim
the administrator roles. In those situations, Ohio courts seem uniformly to have found no
qualifying "next of kin" and therefore have appointed some "suitable person," whether or
not a blood relation, to serve as administrator.
       {¶ 13} Thus, for example, in Robertson the intestate decedent's brother appealed a
decision to appoint as administrator the decedent's ex-husband who was the father of the
four minor children who were "the only persons entitled to inherit from the deceased's
estate." 26 Ohio App. 3d at 66. The Eighth District Court of Appeals affirmed the probate
court's decision.    "Since there was no surviving spouse to administer the estate,
administration should be placed with the next of kin. 'Next of kin' for purposes of [R.C.
2113.06] has been defined to encompass only those persons who are entitled to inherit all
or some portion of the estate of the deceased." Id., citing Kelly.
       {¶ 14} Just as Robertson mirrors this case, so does Blevins. There, appointment of
the intestate decedent's ex-wife (the mother of his four minor children) was challenged by
his brother. Affirming the probate court's judgment, the First District Court of Appeals also
cited Kelly and held that "the term 'next of kin' as used in R.C. 2113.06 refers to those
No. 20AP-50                                                                                   6


persons who are entitled to inherit all or some portion of the estate of the deceased, and
that a person who is entitled to inherit nothing from the estate has no priority in
appointment as administrator of the estate." 1976 Ohio App. Lexis 8593, at *2-3 (also citing
22 Ohio Jurisprudence 2d, Executors and Administrators, Section 49). "[N]either the
brother nor the former wife of the decedent were entitled to priority of appointment under
the statute," the appeals court noted, and so the probate court had not erred. Id. at *3. "The
principle which lies at the foundation of the preferences in the statute is that administration
should be granted to those who eventually will be entitled to the property – those who are
most interested in the estate." Id.
       {¶ 15} And in Jones, the Fourth District Court of Appeals adopted the same analysis
and cited Kelly, Robertson, and Blevins, among other authorities, in dismissing the appeal
of an ex-wife from the appointment and failure to remove the decedent's sister as
administrator. 2009-Ohio-4457. The minor children were "the only parties entitled to
inherit the decedent's estate and, as such [with that often misused phrase employed
correctly in this context], are the only next of kin for purposes of R.C. 2113.06. Because
neither [the ex-wife nor the sister is] entitled to inher[it] anything under the estate, neither
[is] entitled to priority of appointment." Id. at ¶ 21.
       {¶ 16} These cases all cited Kelly, but Kelly drew on precedent, too, and was by no
means the first decision to observe that for purposes of the statute regarding appointment
of an administrator, the words "next of kin" signify (in Kelly's words) "those relatives who,
at the time of appointment, would inherit in case of intestacy." 102 Ohio App. at 519. To
her credit again, Ms. Humphrey traces the Ohio rule to Russell v. Roberts, 54 Ohio App.
441, 447 (4th Dist.1936) ("next of kin are those relatives of a deceased who inherit"), but it
goes back farther still.
       {¶ 17} Statutory law fairly analogous to R.C. 2113.06 traces to at least March 23,
1840 and 38 Laws, 147-49, Ch. 341, Sec. 12 ("Administration of the estate of an intestate
shall be granted to some one or more of the persons hereinafter mentioned; and they shall
be respectively entitled thereto, in the following order, to wit: First – His widow, or next of
kin, or both * * *; Secondly – * * * one or more of the principal creditors * * *; Thirdly –
* * * to such other person as [the court] shall think fit"). By 1883, reviewing that statute as
only cosmetically revised in Rev. Stat. 6005, the Supreme Court of Ohio already was
No. 20AP-50                                                                                  7


interpreting those provisions "to intrust the administration to those who are most
interested in the estate." Todhunter v. Stewart, 39 Ohio St. 181, 183 (1883). And at least
by 1903 – well over a century ago, and within a person's lifetime of the statute as it stood in
1840 – judicial construction of "next of kin" in this context was essentially what our modern
case law directs: the Franklin County Court of Common Pleas recited that its "construction
of Sec. 6005 is that 'next of kin means those relatives who, at the time of appointment,
would inherit in case of intestacy.' " McCallip v. Sharp, 13 Ohio Dec. 650, 652 (Franklin
C.P. 1903) (adding, without reference to specific law of descent, "[t]herefore children and
other relatives of any such person, in esse, are not embraced"). And this understanding was
not wholly unique to the administrator appointment context. Compare Wilson v. Allaman,
28 Ohio Dec. 525, 532, 540 (Montgomery C.P. 1917) (will construction case, interpreting
"heirs at law" to have recourse to the statutes of descent and distribution, and referencing
older English law and Massachusetts authority for proposition that " 'rule seems to have
been evolved by holding that the word 'heirs,' when applied to the devolution of personal
property, means next of kin, and that the words 'next of kin' in such cases means those who
would take personal property under the statute of distribution' "); In re Guardianship of
Jones, 1939 Ohio Misc. Lexis 904 (Franklin Co. App.1939) (different context; "heirs at law"
would be "next of kin" if object of guardianship were dead).
       {¶ 18} Of the cases decided within a century of the 1840 mark, the most important
for purposes of this matter may be Shannon v. Hendrixson, 1935 Ohio Misc. Lexis 1109 (1st
Dist.1935). That case, again, was very much like this one. The only heir at law was a minor
daughter, whose custodian applied to administer the estate. So did the deceased's brother.
Construing what at that point was G.C. 10509-3 (giving priority of appointment (1) to a
surviving spouse, (2) to one of the next of kin of the deceased, resident of the county, (3) to
"one of the next of kin of the deceased, resident of the state," and (4) absent a suitable
candidate from that list, to a suitable person from the county), the court found that because
there was no surviving spouse, and because the only "next of kin" was the minor daughter
who lacked capacity to serve, "this exhausts the [statutory] priority" and thus gave the
probate court discretion to select a suitable administrator resident in the county. Id. at *3-
4. The brother's argument "that administration should be kept in line of succession would
mean * * * reading into the statute the proposition that where the next of kin lacks capacity
to be appointed administrator, the nearest relative in the direct line would be entitled to
No. 20AP-50                                                                                   8


priority in the appointment. While the court may construe statutes that are ambiguous, it
may not change the plain reading thereof. We find no authority in the law giving the brother
* * * a prior right to administration." Id. at *4.
       {¶ 19} Ms. Humphrey directs us to no court that has deviated from that
understanding. The Second District Court of Appeals in In re Estate of Fields, 1944 Ohio
App. Lexis 492, *5 (November 21, 1944) quoted from McCalip in reiterating that " '[t]he
words "next of kin" as used in [the statute] mean those relatives who, at the time of
appointment, would inherit in case of intestacy.' " In re Estate of Golembiewski, 146 Ohio
St. at 554 and paragraph five of the syllabus, did not center directly on this question, but
ruled that where two candidates for administrator each had an interest in the assets of the
estate, their relative priority was "not dependent upon the extent" of the interest of each.
In re Estate of Applegate, 61 Ohio Law. Abs. 277 (Hamilton Co. Probate 1951) echoed Fields
in finding that "the words 'next of kin' mean those relatives who, at the time of the
appointment, would inherit in case of intestacy, and that in its practical use the term 'next
of kin' has come to mean ordinarily those persons who take the estate of the deceased under
the statutes of descent and distribution." And the Second District in Wimmer v. DeWeese,
62 Ohio Law. Abs. 577 (1951) restated that " '[n]ext of kin' is used to signify the relations of
a party who has died intestate; those relatives who would inherit in case of intestacy." Id.
(citing Fields). It elaborated: the priority statute "relates only to the estate of an intestate
which is to be administered. Thus, the question at all times is whether or not those to be
comprehended by the [next of kin provisions] would be next of kin of the deceased with
respect to the estate of the deceased." Id.
       {¶ 20} Our court's decision in Kelly drew on Fields, and Wimmer, and Russell, and
Applegate, and more in reciting that courts have "held that the words 'next of kin,' as used
[in what by that time had become R.C. 2113.06], mean only those persons who are entitled
to inherit some portion of the estate." 102 Ohio App. at 519. Ms. Humphrey therefore is
not accurate in arguing that Kelly "based [its] conclusion on a single word of a single
sentence" in Golembiewski. Compare Appellant's Brief at 21. And Kelly went on to make
another, related point: "It appears to be the basic law of Ohio that before a person is entitled
to involve himself in a legal proceeding he must have an interest in the subject matter of the
proceeding. Should the rule be otherwise litigation would become extremely complicated
No. 20AP-50                                                                                     9


and cluttered with persons having no real interest in the outcome of the action." 102 Ohio
App. at 520. "We adhere to our prior rulings that a kin of the decedent must have a
pecuniary interest in the estate before he is entitled to any priority in the appointment of
an administrator under Section 10509-3, General Code (Section 2113.06, Revised Code)."
Id.
       {¶ 21} That has remained the construction of Ohio law up to and through the
relatively recent cases across Ohio's appellate districts that have addressed the question.
See, e.g., In re Estate of Amoroso, 8th Dist. No. 102484, 2015-Ohio-3352, ¶ 22 (adopting
view of Kelly, Fields, and Wimmer that " '[n]ext of kin' as used in R.C. 2113.06" means
" 'only those persons who are entitled to inherit some portion of the estate' "); In re Estate
of Zurface, 12th Dist. No. CA96-03-005, 1996 Ohio App. Lexis 3356, *4-5 (citing Applegate,
Fields, and Robertson; people who are "entitled to share in the estate * * * under Ohio's
descent and distribution statute had [decedent] died intestate" are "next of kin for the
purpose of appointing an administrator"); Jones, 2009-Ohio-4457 (4th District).
       {¶ 22} Especially when confronted with such an overwhelming volume of precedent
directly on point, stretching back to much closer in time to the enactment of the statutory
phrase at issue, we would be loath under any circumstances to upend the well established
interpretation. And here, we are not at all convinced that the phrase when originally
adopted in this context comprehended something other than persons entitled to partake of
an estate pursuant to Ohio's law of descent and distribution. We certainly are not in a
position to say that this Ohio precedent across time and counties is clearly erroneous so as
to overcome a presumption against overruling it. See Caleb Nelson, Stare Decisis and
Demonstrably Erroneous Precedents, 87 Virginia Law Review 1 (2001); T&R Props. v.
Wimberly, 10th Dist. No. 19AP-567, 2020-Ohio-4279, ¶ 44 ("Notwithstanding the vital role
of stare decisis, there are times when it is appropriate for a court to overrule one of its own
prior decisions. ' "It does no violence to the legal doctrine of stare decisis to right that which
is clearly wrong. It serves no valid public purpose to allow incorrect opinions to remain in
the body of our law" ' ") (citing State ex rel. Bd. of Cty. Commrs. v. Zupancic, 62 Ohio St. 3d
297, 300 (1991) [further citation omitted]; also citing three-part test of Westfield Ins. Co. v.
Galatis, 100 Ohio St. 3d 216, 2002-Ohio-5849, ¶ 48, for non-procedural issues); Liberty
Mut. Ins. Co. v. Three-C Body Shop, Inc., 10th Dist. No. 19AP-775, 2020-Ohio-2694, ¶ 13
No. 20AP-50                                                                                  10


("We will not depart from the doctrine of stare decisis without special justification"). Here,
not only are we not satisfied that the mounds of precedent are clearly wrong, we also note
that the precedents do not undermine the "workability" of the system (to quote from
Galatis at ¶ 48). See Kelly (suggesting that "should the rule be otherwise" [than it is in
limiting this type of priority to people entitled to recover under the laws of descent and
distribution], proceedings could become "complicated and cluttered").
       {¶ 23} Mrs. Humphrey does not contest the trial court's finding that she is not
entitled to assets of Mr. Williams's estate. Rather, "all parties agree that [his minor
daughter] will inherit all estate assets" under the Statute of Descent and Distribution.
January 2, 2020 Judgment Entry at 2; Appellant's Brief at 4 ("It is undisputed that [the
daughter] is Williams'[s] sole 'heir' under the Statute of Descent and Distribution with
respect to the estate's limited assets"). And Ms. "Humphrey concedes [that] Moorman is
a 'suitable person' as that term is used in Revised Code Section 2113.06(C)." Appellant's
Brief at 8. Therefore, because Ms. Humphrey lacks priority and because nothing in the law
required the probate court to elevate her above Ms. Moorman as a "suitable person" for
appointment as administrator, we overrule Ms. Humphrey's first two assignments of error.
       {¶ 24} Because Ms. Humphrey has no priority claim to be administrator, her
standing to press her third assignment of error regarding the probate court's procedure in
appointing Ms. Moorman is questionable. See, e.g., Jones, 2009-Ohio-4457, at ¶ 23
("Because she inherits nothing from the estate, Appellant cannot demonstrate a present
interest in the subject matter of the appeal"; appeal dismissed). She submits, however, that
she was prejudiced in the selection process by the timing of the applications and she seems
to suggest what she views as particularized harm in that the administrator will have a role
in pursuing the wrongful death claim in which both she and Mr. Williams's daughter have
an interest (see Judgment Entry at 4-5). The trial court was correct that "Ms. Humphrey
does not have a legal interest in the estate administration." Id. at 5. And in any event, we
discern no abuse of discretion in the probate court's application of the local rules, and that
court was not required to remove Ms. Moorman as administrator.
       {¶ 25} All sides agree that the application of local rules is within the sound discretion
of the trial court, see Appellants Brief at 31; Appellee's Brief at 26, and absent evidence to
the contrary we assume the regularity of court proceedings. See, e.g., Wilk v. Wilk, 8th Dist.
No. 20AP-50                                                                                  11


No. 96347, 2011-Ohio-5273, ¶ 16. Appointment of Ms. Moorman did not contravene Ohio
statue, and local rule permits the probate court at the time of application to waive exhibition
of a certified copy of the death certificate for good cause; the probate court's consideration
"in the ordinary course of court business" of an obituary at that time rather than the death
certificate that was provided later, see August 1, 2019 Magistrate's Decision Denying
Motion to Remove Administrator at ¶ 8-9, does not establish an unreasonable, arbitrary,
or unconscionable attitude on the part of the probate court, compare Blakemore v.
Blakemore, 5 Ohio St. 3d 217, 219 (1983), that would require invalidating all the
proceedings below and require us to overturn the appointment. And Ms. Humphrey
provides us with no case authority that says otherwise. This is not a case of an unduly strict
application of a local rule, see Richard v. Croom, 1st Dist. No. C-010524, 2002-Ohio-3134,
¶ 14 (application of rule cannot trump constitutional right to jury trial), cited in Appellant's
Brief at 31 and Reply Brief at 9, nor should the local rule here be read to preclude waiver by
the court, see Michaels v. Michaels, 9th Dist. No. 07CA0058-M, 2008-Ohio-2251, ¶ 14-18,
as also cited by Ms. Humphrey; indeed, the local rule here explicitly authorizes the probate
court to waive exhibition for what it determines is good cause shown. Moreover, Ms.
Humphrey provided the probate court with "no reason" to remove Ms. Moorman as
administrator and concedes that Ms. Moorman is "suitable." See Judgment Entry at 5-6.
Finding no abuse of discretion under the circumstances demonstrated here, we overrule
Ms. Humphrey's third assignment of error.
       {¶ 26} Having overruled all three assignments of error, we affirm the judgment of
the Franklin County Court of Common Pleas, Probate Division, that adopted the
magistrate's August 1, 2019 decision denying Ms. Humphrey's Motion to Remove
Administrator.
                                                                         Judgment affirmed.
                         KLATT and BEATTY BLUNT, JJ., concur.